      Case: 1:20-cv-06815 Document #: 1 Filed: 11/17/20 Page 1 of 3 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 CYNTHIA DONALD,                                )
                                                )
                       Plaintiff,               )     Case No.
 v.                                             )
                                                )     Hon.
 The CITY OF CHICAGO, a municipal               )
 corporation, and EDDIE JOHNSON, in             )     Magistrate Judge
 his individual capacity and as agent,          )
                                                )
                       Defendants.              )
                                                )

                                    NOTICE OF REMOVAL

       Defendant City of Chicago (“the City”), through its attorney, Mark A. Flessner,

Corporation Counsel for the City of Chicago, provides this Notice of Removal of the above entitled

action to this Court pursuant to 28 U.S.C. §§ 1441(a) and 1446(b). In support of this Notice of

Removal, the City submits the following.

       1.      The City is a named defendant to a civil action filed on October 14, 2020 in the

Circuit Court of Cook County, Illinois as Case No. 2020 L 10986, captioned Cynthia Donald v.

City of Chicago, et al. See Summons and Complaint, attached as Exhibit A.

       2.      A Summons and the Complaint were served on the City on October 20, 2020.

Undersigned counsel has appeared for the City upon filing this Notice of Removal.

       3.      In the Complaint, Plaintiff Cynthia Donald (“Donald”) alleges she was the victim

of repeated sexual assaults by Eddie Johnson between June 2016 and December 2019, while

Johnson was Superintendent of the Chicago Police Department. Donald asserts a claim for sex

discrimination under Title VII of the Civil Rights Act of 1964 as amended, 42 U.S.C. § 2000e-

2(a), in Count I; claims for violation of the Equal Protection Clause of the Fourteenth Amendment
      Case: 1:20-cv-06815 Document #: 1 Filed: 11/17/20 Page 2 of 3 PageID #:2




pursuant to 42 U.S.C. § 1983 in Counts II and III; a claim against Johnson under the Illinois Gender

Violence Act, 749 ILCS 82/5, in Count IV; and a claim for spoliation of evidence against Johnson

in Count V.

       4.      This Court has federal question jurisdiction over the claims asserted in Counts I

through III pursuant to 28 U.S.C. §§ 1331 and 1343 as those claims arise under the Constitution

and laws of the United States. The Court has supplemental jurisdiction over the claims asserted in

Counts IV and V pursuant to 28 U.S.C. § 1367 as those claims are so related to the claims asserted

in Counts I through III as to comprise part of the same case or controversy under Article III of the

U.S. Constitution.

       5.      The City is entitled to remove this action pursuant to the provisions of 28 U.S.C.

§§ 1441(a) and 1446(b) in that this Court has original jurisdiction over the claims asserted in the

Complaint and this Notice of Removal is filed within 30 days of receipt of the Summons and

Complaint by the City. 28 U.S.C. §§ 1331, 1343 and 1367.

       6.      Upon information and belief, Johnson has not been served with a Summons and the

Complaint as of the date of filing this Notice of Removal.

       7.      This Notice of Removal is contemporaneously served on Plaintiff’s counsel and

filed with the Clerk of the Circuit Court of Cook County, Illinois.

       Wherefore, Defendant City of Chicago respectfully requests that the above-entitled action

currently pending in the Circuit Court of Cook County, Illinois, Case No. 2020 L 10986, be

removed to this Court.




                                                 2
      Case: 1:20-cv-06815 Document #: 1 Filed: 11/17/20 Page 3 of 3 PageID #:3




Dated: November 17, 2020                     Respectfully submitted,

                                             MARK A. FLESSNER
                                             Corporation Counsel of the City of Chicago

                                             By: s/ Mark J. Bereyso
                                             Chief Assistant Corporation Counsel

City of Chicago, Department of Law
Employment Litigation Division
30 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
(312) 744- 6951
mark.bereyso@cityofchicago.org




                                         3
